United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.G., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, STATUE OF
LIBERTY, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1806
Issued: April 5, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 29, 2010 appellant filed a timely appeal of a June 7, 2010 merit decision of the
Office of Workers’ Compensation Programs denying his claim for traumatic injury. Pursuant to
the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained an emotional condition and an episode of high blood pressure due to an April 29, 2001
employment incident.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 6, 2010 appellant, then a 51-year-old audiovisual specialist, filed a traumatic
injury claim alleging on April 29, 2010 during the performance of his job, he was surrounded by
a Special Weapons and Tactics (S.W.A.T.) team and park police officers with guns threatened
with arrest and interrogated. He alleged that he was racially profiled and his civil rights were
violated. Appellant asserted that he developed high blood pressure and traumatic, physical and
psychological damage.
In a letter dated May 7, 2010, the Office requested additional factual and medical
information in support of appellant’s claim and allowed 30 days for a response. Appellant
responded and submitted an authorization for examination and/or treatment, (Form CA-16)
diagnosing post-traumatic stress disorder and hypertension due to “traumatic experience….”
Dr. Sam S. Parsla, a physician, completed a note on March 13, 2010 and stated that appellant
suffers from high blood pressure and that after a “traumatic personal episode in his workplace on
April 29, 2010” appellant measured blood pressure levels that were dangerously high.
By decision dated June 7, 2010, the Office denied appellant’s claim on the grounds that
he had not submitted sufficient factual evidence to establish that the employment incident
occurred as alleged.
LEGAL PRECEDENT
A employee seeking benefits under the Act has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States within the meaning of the Act, that the claim was filed within the applicable time
limitation of the Act, that an injury was sustained in the performance of duty as alleged and that
any disability and/or specific condition for which compensation is claimed is causally related to
the employment injury.”2 These are the essential elements of each and every compensation
claim regardless of whether the claim is predicated upon a traumatic injury or an occupational
disease.3 The Office defines a traumatic injury as, “[A] condition of the body caused by a
specific event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”4
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another.

2

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Daniel J. Overfield, 42 ECAB 718, 721 (1991).

4

20 C.F.R. § 10.5(ee).

2

The first component to be established is that the employee actually experienced the
employment incident which is alleged to have occurred.5 In some traumatic injury cases, this
component can be established by an employee’s uncontroverted statement on the Form CA-1.6
An alleged work incident does not have to be confirmed by eyewitnesses in order to establish
that an employee sustained an injury in the performance of duty, but the employee’s statement
must be consistent with the surrounding facts and circumstances and his subsequent course of
action.7 A consistent history of the injury as reported on medical reports to the claimant’s
supervisor and on the notice of injury can also be evidence of the occurrence of the incident.8
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. In the case of Lillian Cutler,9 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition arising under the Act.10 There are situations where an injury
or illness has some connection with the employment but nevertheless does not come within
coverage under the Act.11 When an employee experiences emotional stress in carrying out his or
her employment duties and the medical evidence establishes that the disability resulted from an
emotional reaction to such situation, the disability is generally regarded as due to an injury
arising out of and in the course of employment. This is true when the employee’s disability
results from his or her emotional reaction to a special assignment or other requirement imposed
by the employing establishment or by the nature of the work.12 In contrast, a disabling condition
resulting from an employee’s feelings of job insecurity per se is not sufficient to constitute a
personal injury sustained in the performance of duty within the meaning of the Act. Thus,
disability is not covered when it results from an employee’s fear of a reduction-in-force, nor is
disability covered when it results from such factors as an employee’s frustration in not being
permitted to work in a particular environment or to hold a particular position.13
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.14 Where the evidence
demonstrates that the employing establishment either erred or acted abusively in discharging its
5

Elaine Pendleton, supra note 2.

6

John J. Carlone, 41 ECAB 354 (1989).

7

Rex A. Lenk, 35 ECAB 253, 255 (1983).

8

Id. at 255-56.

9

28 ECAB 125 (1976).

10

5 U.S.C. §§ 8101-8193.

11

See Robert W. Johns, 51 ECAB 136 (1999).

12

Cutler, supra note 9.

13

Id.

14

Charles D. Edwards, 55 ECAB 258 (2004).

3

administrative or personnel responsibilities, such action will be considered a compensable
employment factor.15 A claimant must support his or her allegations with probative and reliable
evidence. Personal perceptions alone are insufficient to establish an employment-related
emotional condition.16
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence. To establish a causal relationship
between the condition, as well as any attendant disability, claimed and the employment event or
incident, the employee must submit rationalized medical opinion evidence, based on a complete
factual and medical background, supporting such a causal relationship.17
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant. The weight of medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.18
ANALYSIS
Appellant alleged that he sustained an emotional condition and incident of high blood
pressure on April 29, 2010 in the performance of duty. He did not submit a factual statement in
response to the Office’s request for information and the only description of his employment
incident is on his notice of traumatic injury. Appellant alleged that he was surrounded by a
SWAT team and park police officers with guns, threatened with arrest and interrogated. He also
stated that he was racially profiled and his civil rights were violated. Appellant did not explain
how this situation arose, how this was connected with his employment and has not submitted any
witness’ statements, police reports or other documentation to support that the alleged
employment incident occurred as described. The medical reports in the record indicate that he
experienced a traumatic incident, but do not provide any further description. Due to the absence
of necessary factual evidence explaining the nature and circumstances of the events on April 29,
2010 and the relationship of these events to appellant’s employment, the Board finds that he did
not submit the necessary factual evidence to meet his burden of proof of establishing a traumatic
injury through a compensable and substantiated factor of his employment causing or contributing
to his alleged emotional and physical conditions.

15

Kim Nguyen, 53 ECAB 127 (2001). See Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42
ECAB 566 (1991).
16

Roger Williams, 52 ECAB 468 (2001).

17

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

18

James Mack, 43 ECAB 321 (1991).

4

The Office, however, did not specifically address the issue of appellant’s entitlement to
medical expenses. It is required by section 8103 of the Act19 to provide all medical care
necessary as a result of an employment injury. The Office has broad discretionary authority in
the administration of the Act and must, in fact, exercise such discretion to achieve the objective
of section 8103. Ordinarily, when an employee sustains a job-related injury which may require
medical treatment, the designated agency official shall promptly authorize such treatment by
giving the employee a properly executed Form CA-16 authorizing medical treatment and
expenses within four hours.20 In this case, the employing establishment provided appellant with
a Form CA-16 and the Office failed to address whether this was a situation in which
compensation for medical expenses was appropriate. The circumstances of the case warrant
additional development of this issue. Therefore the case shall be remanded to the Office for
further development consistent with this decision of the Board, followed by an appropriate
decision.
CONCLUSION
The Board finds that while the evidence does not establish that appellant sustained a
traumatic physical or emotional injury on April 29, 2010 the issue of whether he is entitled to
medical expenses due to his authorized medical treatment via Form CA-16 has not been
adequately addressed by the Office and that the case must be remanded for the Office to issue an
appropriate decision in this regard.

19

5 U.S.C. § 8103.

20

20 C.F.R. § 10.300(b).

5

ORDER
IT IS HEREBY ORDERED THAT the July 7, 2010 decision of the Office of Workers’
Compensation Programs is affirmed. The case is remanded for further development consistent
with this decision of the Board.
Issued: April 5, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

